Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on February 26, 2021.

Response to Arguments
2. Remarks, page 7, regarding the Restriction requirement mailed January 29, 2021.


    PNG
    media_image1.png
    362
    791
    media_image1.png
    Greyscale


Examiner respectfully disagrees with Applicant’s arguments.

As set forth in pages 2-3 in the Restriction Requirement, the ground of restriction is based on MPEP 806.05(c).II.A   AB(broad)/B(specific) Restriction Proper:
independent claims 1 and 7 as combination AB(broad), and features of dependent claims 2 and 8 as subcombination B(specific) are the features of independent claim 13 >  AB(broad)/B(specific) Restriction Proper;  
independent claim 13 as combination AB(broad), and features of dependent claim 14 as subcombination B(specific) are the features of independent claim 1 >  AB(broad)/B(specific) Restriction Proper.

In this Office action, Group 1 (Claims 1-12) have been examined/prosecuted.
Please cancel non-elected claims 13-20.


Claim Interpretation
3. Underlined parts of claim 1 recite:


    PNG
    media_image2.png
    325
    808
    media_image2.png
    Greyscale


These features have been interpreted as:
a file indicating source code to be built/ compiled/ or interpreted in a build environment . . . the source code is built at least in part by compiling the source code with a compiler or interpreting the source code with an interpreter.


Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 2 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 1, further comprising: determining, by the computing device, that a remote computing device is performing fewer than a predefined number of builds by electronically communicating with the remote computing device; and based on determining that the remote computing device is performing fewer than the predefined number of builds, causing, by the computing device, the build environment to be created on the remote computing device by: transmitting a command to the remote computing device, the command being configured to cause the remote computing device to create the build environment by building the software component in the build environment,” which are not found in the prior art of record.
Claim 8 is also recites allowable subject matter in view of claim 7.
Incorporating claims 2 and 8 into claims 1 and 7, respectively, would put the case in condition for allowance.


Claim Rejections – 35 USC §102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0059464 to Jameson (hereafter “Jameson”).

Claim 1.    
Jameson discloses a method comprising:
receiving, by a computing device, a file indicating a software component to be built in a build environment, wherein the software component includes source code (0124, 0125, 0237, 0249, 0307, a makefile includes one or more program source files), and 
wherein the build environment is a virtual environment configured for building one or more software applications (0191, 0202, 0213, 0341, 0374, 0404); and
performing, by the computing device, a setup phase for creating the build environment by causing the software component to be built in the build environment (0037, 0072, 0396, based on dependencies, files to be compiled in sequences), 
wherein the software component is built in the build environment at least in part by compiling the source code with a compiler or interpreting the source code with an interpreter (0062, 0066, 0075, 0125, 0214, 0314, 0345).

Claim 3.    
Jameson discloses the method of claim 1, wherein the file indicates a plurality of software components to be built in the build environment, the plurality of software components including the software component (0075, 0118, 0299, 0347, makefile includes a plurality of object files, library files, header files, and the source file).

Claim 4.     
Jameson discloses the method of claim 1, further comprising: using the build environment to convert one or more files from a first format to a second format, the second format being different from the first format (0118, 0249, 0299, source files compiled to object files or executable files, object files compiled to executable files).

Claim 5.    
Jameson discloses the method of claim 4, wherein the second format is a binary format (0062, executable files are in the second format).

Claim 6.    
Jameson discloses the method of claim 1, further comprising using a build tool to create the build environment (0007, 0063, “make” application programs are build tools).

Claim 7.
Jameson discloses a non-transitory computer-readable medium comprising program code that is executable by a processor of a computing device for causing the processor to:
receive a file indicating a software component to be built in a build environment, wherein the software component is source code (0124, 0125, 0237, 0249, 0307, a makefile includes one or more program source files), and 
wherein the build environment is a virtual environment configured for building one or more software applications (0075, 0118, 0299, 0347); and
perform a setup phase for creating the build environment by causing the software component to be built in the build environment (0191, 0202, 0213, 0341, 0374, 0404), 
wherein the software component is built in the build environment at least in part by compiling the source code with a compiler or interpreting the source code with an interpreter (0062, 0066, 0075, 0125, 0214, 0314, 0345).

Claim 9.    
Jameson discloses the non-transitory computer-readable medium of claim 7, wherein the file indicates a plurality of software components to be built in the build environment, the plurality of software components including the software component (0075, 0125, 0299, 0249, 0314).

Claim 10.    
Jameson discloses the non-transitory computer-readable medium of claim 7, further comprising program code that is executable by the processor for causing the processor to: use the build environment to convert one or more files from a first format to a second format, the second format being different from the first format (0066, 0075, 0125, 0214, 0314).

Claim 11.     
Jameson discloses the non-transitory computer-readable medium of claim 10, wherein the second format is a binary format (0124, 0125, 0237, 0249, 0307).

Claim 12.    
Jameson discloses the non-transitory computer-readable medium of claim 7, further comprising program code that is executable by the processor for causing the processor to: create the build environment by executing a build tool (0202, 0213, 0374, 0404).




7. Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0064681 to Robinson (hereafter “Robinson”).

Claim 1.    
Robinson discloses a method comprising:
receiving, by a computing device, a file indicating a software component to be built in a build environment (0003, 0005, 0014, 0019), 
wherein the software component includes source code (0004, 0017, 0020, 0030), and 
wherein the build environment is a virtual environment configured for building one or more software applications (0006, 0016, 0022, 0024); and
performing, by the computing device, a setup phase for creating the build environment by causing the software component to be built in the build environment (FIG.1, blocks 102-106 and related text;  FIG.2B and related text), 
wherein the software component is built in the build environment at least in part by compiling the source code with a compiler or interpreting the source code with an interpreter (0004, 0013, 0014).

Claim 3.    
Robinson discloses the method of claim 1, wherein the file indicates a plurality of software components to be built in the build environment, the plurality of software components including the software component (0015, 0017, 0020, a makefile indicates object files, library files, header files, and source code files).

Claim 4.     
Robinson discloses the method of claim 1, further comprising: using the build environment to convert one or more files from a first format to a second format, the second format being different from the first format (FIG.2B, source code files converted to object files, object files converted to binary/executable files).

Claim 5.    
Robinson discloses the method of claim 4, wherein the second format is a binary format (0002, 0013, an executable file would be binary/machine code).

Claim 6.    
Robinson discloses the method of claim 1, further comprising using a build tool to create the build environment (0003, 0014, 0016).

Claim 7. 
Robinson discloses a non-transitory computer-readable medium comprising program code that is executable by a processor of a computing device for causing the processor to:
receive a file indicating a software component to be built in a build environment (0004, 0017, 0020, 0030), 
wherein the software component is source code, and wherein the build environment is a virtual environment configured for building one or more software applications (0003, 0005, 0014, 0019); and
perform a setup phase for creating the build environment by causing the software component to be built in the build environment (FIG.1, blocks 102-106 and related text;  FIG.2B and related text), 
wherein the software component is built in the build environment at least in part by compiling the source code with a compiler or interpreting the source code with an interpreter (0006, 0016, 0022, 0024).

Claim 9.    
Robinson discloses the non-transitory computer-readable medium of claim 7, wherein the file indicates a plurality of software components to be built in the build environment, the plurality of software components including the software component (0015, 0017, 0020).

Claim 10.    
Robinson discloses the non-transitory computer-readable medium of claim 7, further comprising program code that is executable by the processor for causing the processor to: use the build environment to convert one or more files from a first format to a second format, the second format being different from the first format (0014, 0015, 0017, 0019).

Claim 11.     
Robinson discloses the non-transitory computer-readable medium of claim 10, wherein the second format is a binary format (0015, 0017, 0020, 0024).

Claim 12.    
Robinson discloses the non-transitory computer-readable medium of claim 7, further comprising program code that is executable by the processor for causing the processor to: create the build environment by executing a build tool (0003-0005, 0014, 0019-0023).

Conclusion
8. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192